WESTERFIELD, J.
The plaintiff, Thibodeaux, bought from defendant, Landry, the Gentilly Hotel & -Restaurant, its furniture, equipment, etc., for the sum of $2,000, $1,600 of which was paid in cash, and for the remainder, $400, two promissory notes of $200 each were given. This suit is based on these notes.
Defendant contends that the restaurant was warranted to be free from debt, and that, since its acquisition, he has been obliged to pay a .number of bills amounting to $164. He has pleaded the aggregate of these items by way of set-off, and was allowed, by the trial court, $137.50 judgment being rendered against him for the remainder. Plaintiff alone has appealed.
Some reference is made in brief to the Bulk Sales Act, No. 270 of 1926, as being of interest here, but that act clearly has no application. Denekamp v. Heisler, 12 La. App. 471, 126 So. 447; Item Company, Ltd., v. National Dyers & Cleaners, Ltd., 15 La. App. 108, 130 So. 879.
As we see it, only an issue of fact is involved, which, after a reading of the record, we are convinced has been correctly determined below.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.